                         IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                  ABINGDON DIVISION

  UNITED STATES OF AMERICA

                 v.                                           CASE NO. 1:19cr00016

  INDIVIOR INC. (a/k/a Reckitt Benckiser
       Pharmaceuticals Inc.) and
  INDIVIOR PLC


      THOMAS J. BONDURANT, JR. STATEMENT OF REVIEW OF REDACTIONS

         In accordance with the Court’s September 12, 2019 Order (Dkt. #141), Thomas J.

  Bondurant, counsel for Indivior Inc. and Indivior PLC, states as follows:

         1.      I have reviewed all filings made by me in the above-referenced matter.

         2.      I have filed three docket entries with redactions, which I believe to be the only
                 redacted filings by defense counsel in this case: #82 – Brief/Memorandum in
                 Support by Indivior Inc., Indivior PLC re 81 MOTION to Dismiss; #135 – REPLY
                 TO RESPONSE to Motion by Indivior Inc., Indivior PLC re 81 MOTION to
                 Dismiss (Defendants' Redacted Reply Memo in Support of Motion to Dismiss the
                 Indictment); and #138 – Amended REPLY TO RESPONSE to Motion by Indivior
                 Inc., Indivior PLC re 81 MOTION to Dismiss (Redacted).

         3.      Docket Entry #82 was filed on July 19, 2019, and has been properly redacted.

         4.      Docket Entry #135 was filed on September 9, 2019, and inadvertently contained
                 improper redactions. This Docket Entry is the subject of the Court Order dated
                 September 11, 2019 and will be answered by Jones Day.

         5.      Per the Clerk’s Office’s instruction, we filed Docket Entry #138, which was the
                 same document as #135 but with correctly-applied redactions. The Clerk’s Office
                 then blocked public access to #135.

         6.      The pleadings in this case result from a collaborative effort between Jones Day and
                 Gentry Locke. While Jones Day usually produces the final version of the pleading,
                 Gentry Locke has reviewed all Defense pleadings for content prior to filing. In all
                 future filings by Gentry Locke, the review process will be expanded to include
                 testing for proper redaction.




                                      -1-
Case  1:19-cr-00016-JPJ-PMS Document 142 Filed 09/13/19 Page 1 of 3 Pageid#: 1274
  23059/1/9012022v2
  Dated: September 13, 2019             Respectfully submitted,

                                        INDIVIOR INC. (a/k/a Reckitt Benckiser
                                        Pharmaceuticals Inc.) and INDIVIOR PLC

                                        /s/ Thomas J. Bondurant, Jr.
                                        By Counsel

                                       Thomas J. Bondurant (VSB No. 18894)
                                       Gentry Locke
                                       10 Franklin Road SE
                                       Roanoke, Virginia. 24022
                                       (540) 983-9389
                                       bondurant@gentrylocke.com

                                       Jennifer S. DeGraw (VSB No. 89962)
                                       Gentry Locke
                                       10 Franklin Road SE
                                       Roanoke, Virginia. 24022
                                       (540) 983-9445
                                       degraw@gentrylocke.com

                                       Leigh A. Krahenbuhl (admitted pro hac vice)
                                       Jones Day
                                       77 West Wacker Drive
                                       Chicago, Illinois 60601
                                       (312) 269-1524
                                       lkrahenbuhl@jonesday.com

                                       James P. Loonam (admitted pro hac vice)
                                       Jones Day
                                       250 Vesey Street
                                       New York, New York 10281
                                       (212) 326-3808
                                       jloonam@jonesday.com

                                       Peter J. Romatowski (admitted pro hac vice)
                                       Jones Day
                                       51 Louisiana Avenue NW
                                       Washington, D.C. 20001
                                       (202) 879-7625
                                       pjromatowski@jonesday.com


                                       Counsel for Defendants



                                      -2-
Case  1:19-cr-00016-JPJ-PMS Document 142 Filed 09/13/19 Page 2 of 3 Pageid#: 1275
  23059/1/9012022v2
                                 CERTIFICATE OF SERVICE

         I hereby certify that I caused the foregoing to be presented to the Clerk of the Court for

 filing and uploading to the CM/ECF system, which will send notification of such filing to all

 counsel of record, on this 13th of September, 2019.


                                                 /s/ Thomas J. Bondurant, Jr.
                                                 Counsel for Defendants




                                                -3-
 23059/1/9012022v2
Case 1:19-cr-00016-JPJ-PMS Document 142 Filed 09/13/19 Page 3 of 3 Pageid#: 1276
